       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 1 of 52




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


REI HOLDINGS, LLC,                  :
     Plaintiff,                     :
                                    :        No. 3:20-cv-01178 (VLB)
      v.                            :
                                    :
EDWARD MARCUS A/K/A                 :         July 27, 2021
EDWARD L. MARCUS D/B/A              :
THE MARCUS LAW FIRM,                :
     Defendant.                     :
                                    :
                                    :

           RULING ON DEFENDANT’S MOTION TO DISMISS, [ECF NO. 13]

      Before the Court is a Motion to Dismiss the Plaintiffs’ Complaint, [ECF No.

1], pursuant to Federal Rule of Civil Procedure 12(b)(6), brought by Defendant

Edward Marcus A/K/A Edward L. Marcus D/B/A The Marcus Law Firm (“Marcus”

or “Defendant”). [ECF No. 13].

      Specifically, Defendant moves to dismiss Counts One, Two, and Six of

Plaintiffs’ Complaint, for breach of contract, breach of the implied covenant of

good faith and fair dealing, and breach of implied contract, respectively, as an

improper attempt to recast tort claims into ones arising under contract.

Defendant also moves to dismiss Counts Three for breach of fiduciary duty,

Seven and Eight for fraudulent and negligent non-disclosure, and Count Nine

(violation of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-

110b et seq. (“CUTPA”)), as time-barred. Defendant moves to dismiss Count Five

for unjust enrichment should the Court deny Defendant’s motion to dismiss the
        Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 2 of 52




breach of contract claim, or, in the alternative, moves to dismiss it owing to

Plaintiff’s unreasonable delay in bringing suit.       Finally, Defendant moves to

dismiss Count Four for legal malpractice as time-barred “to the extent it relies

upon or arises from alleged acts and/or omissions during Defendant’s alleged

representation of Plaintiff during it[s] purchases of the Tax Lien Portfolios.” [ECF

No. 13 at 1-2].

      For the reasons set forth herein Defendants’ Motion to Dismiss will be

GRANTED-IN-PART.

                             I. STANDARD OF REVIEW

      To survive a motion to dismiss, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). In considering a motion to dismiss for failure to state a claim, the

Court should follow a “two-pronged approach” to evaluate the sufficiency of the

complaint. Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). “A court ‘can

choose to begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.’” Id. (quoting Iqbal, 556

U.S. at 679).     “At the second step, a court should determine whether the

‘wellpleaded factual allegations,’ assumed to be true, ‘plausibly give rise to an


                                          2
        Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 3 of 52




entitlement to relief.’”   Id. (quoting Iqbal, 556 U.S. at 679).    “The plausibility

standard is not akin to a probability requirement, but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (internal

quotations omitted).

      In general, the Court’s review on a motion to dismiss pursuant to Rule

12(b)(6) “is limited to the facts as asserted within the four corners of the

complaint, the documents attached to the complaint as exhibits, and any

documents incorporated by reference.” McCarthy v. Dun & Bradstreet Corp., 482

F.3d 184, 191 (2d Cir. 2007). The Court may also consider “matters of which

judicial notice may be taken” and “documents either in plaintiffs’ possession or

of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am.

Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica

HomeFirst, Inc., 359 F. Supp. 2d 140, 144 (D. Conn. 2005).

                            II. PROCEDURAL HISTORY

      Although the Court will set out Plaintiff’s allegations in the instant matter in

detail, infra, the Court summarizes here to make the following procedural

background understandable.

      In 2015, Plaintiff, a Utah-based limited liability company, purchased two

portfolios of tax liens on Connecticut properties. First, in February 2015, Plaintiff

purchased the “Optimum Portfolio” for $3,912,852.35 from Optimum Asset

Management, LLC (“Optimum”), and second, in July 2015, Plaintiff purchased the


                                          3
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 4 of 52




“LienClear   0001    Portfolio”   for   $370,298.33   from   LienClear0001,   LLC

(“LienClear0001”).   [ECF No. 1 ¶¶ 14, 15].    Optimum and LienClear0001 were

owned by Thomas McOsker (“McOsker’), Donald Byrne (“Byrne”), and Dan

Friedman (“Friedman”). Id. ¶ 7. Plaintiff engaged Defendant Edward Marcus d/b/a

The Marcus Law Firm for legal services associated with the purchase of the two

lien portfolios and for services associated with collecting or enforcing the liens

contained therein. Id. ¶¶ 1-31.

      Plaintiff alleges that it discovered that the lien portfolios were worth far

less than it assumed, allegedly due to fraud and other misconduct by Defendant

and McOsker, Byrne, and Friedman and their related business entities. Id. ¶¶ 18-

29.

      On June 12, 2017, Plaintiff brought suit in an eight count Complaint in the

District of Utah against LienClear0001, McOsker, Byrne, and Friedman, three

other entities owned by McOsker, Byrne, and Friedman named BCMG, LLC,

BFNH, LLC, and BLOXTrade, LLC, another involved individual named Ben

Edwards, and “Whitney Avenue,” d/b/a The Marcus Law Firm, i.e. Defendant here,

who was at that time retained by Plaintiff to enforce and otherwise execute on the

two Connecticut lien portfolios. REI Holdings, LLC v. LienClear-0001, No. 2:17-cv-

00564, [ECF No. 1] (D. Utah June 12, 2017).




                                         4
          Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 5 of 52




         Plaintiff sued Defendant Marcus specifically in four of the counts for

Conspiracy to Commit Fraud (Count II), Fraud (Count V), Breach of Fiduciary Duty

(Count VI), and Unjust Enrichment (Count VIII). Id., [ECF No. 5 at 11-12, 15-18].

         On August 15, 2017, Plaintiff terminated Defendant’s engagement.           REI

Holdings, LLC v. Marcus, No. 3:20-cv-01178 [ECF No. 1 ¶ 17] (D. Conn. Aug. 13,

2020).

         On October 13, 2017, Defendant Marcus, a Connecticut attorney and sole

proprietor of a Connecticut law firm, moved to dismiss the District of Utah

Complaint for lack of personal jurisdiction, arguing that Plaintiff “fail[ed] to allege

any activity within Utah that would establish that [Defendant] ha[d] continuous

and systematic contacts with Utah.       Furthermore, [Defendant] lacks sufficient

minimum contacts to support the exercise of specific personal jurisdiction.”1 REI

Holdings, LLC v. LienClear-0001, No. 2:17-cv-00564, [ECF No. 24 at 2] (D. Utah

Oct. 13, 2017).

         The other defendants followed suit, with Friedman, domiciled in North

Carolina, and Optimum, a North Carolina LLC, moving to dismiss for lack of

personal jurisdiction on November 9, 2017, id., [ECF No. 30], and the remaining

defendants, residents of Puerto Rico, Delaware, or New York, moving to dismiss

for lack of personal jurisdiction on January 26, 2018. Id., [ECF No. 43].




1Defendant also moved to dismiss on improper venue, process, and service of
process grounds.
                                    5
        Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 6 of 52




      On September 10, 2018, Plaintiff filed suit in the District of Delaware against

LienClear0001, McOsker, Byrne, BCMG, BLOXTrade, and another entity,

LienClear, alleging misconduct in the sale of portfolios of tax liens on properties

in Ohio. REI Holdings, LLC v. LienClear 0001, LLC, No. 1:18-cv-01401, [ECF No. 1]

(D. Del. Sept. 10, 2018).

      On February 8, 2019, Judge Clark Waddoups in the District of Utah granted

the three groups of Defendants’ motions to dismiss for lack of personal

jurisdiction, REI Holdings, LLC v. LienClear-0001, No. 2:17-cv-00564, [ECF No. 54]

(D. Utah Feb. 8, 2019), analyzing each group of defendants separately and finding,

as regards Defendant Marcus, that “Marcus did not ‘purposely direct its efforts’ at

Utah” and that “[a]ny contacts by Marcus with REI in Utah were only incidental to

that representation.” Id. at 13 (quoting Newsome v. Gallacher, 722 F.3d 1257,

1281 (10th Cir. 2013)). Judgment entered for Defendants the same day and the

case was closed. Id., [ECF No. 55]. Plaintiff REI did not appeal the court’s ruling.

      On October 8, 2019, REI filed another suit in the District of Delaware

against LienClear0001, McOsker, Byrne, BFNH, Optimum, and another entity,

LienClear 0002, LLC, in a five count Complaint alleging fraud in the inducement,

breach of contract, and unjust enrichment in that “Defendants intentionally

misrepresented the value of the [Optimum and LienClear0001 Connecticut] tax

lien portfolios to REI in order to induce REI to purchase the portfolios at inflated




                                         6
        Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 7 of 52




prices.” REI Holdings, LLC v. LienClear 0001, LLC, No. 1:19-cv-01913, [ECF No. 1

¶ 14] (D. Del. Oct. 8, 2019).

      On December 2, 2019, the Delaware District Court ordered the two District

of Delaware cases, Nos. 1:18-cv-01401 and 1:19-cv-01913, consolidated, with case

No. 1:18-cv-01401 designated the lead case. REI Holdings, LLC v. LienClear 0001,

LLC, No. 1:18-cv-01401, [ECF No. 35] (D. Del. Dec. 2, 2019]. On December 20,

2019, Plaintiff filed an Amended Consolidated Complaint against all defendants

from both cases, for Ohio and Connecticut lien portfolios, alleging fraud in the

inducement (Count I – Ohio, Count IV – Connecticut), breach of contract (Counts

II, III – Ohio, Counts V, VI, VII – Connecticut), and unjust enrichment (Count VIII –

Connecticut, Count IX – Ohio). Id., [ECF No. 36].

      On February 21, 2020, the defendants moved to dismiss Plaintiff’s claims

for fraud in the inducement (Counts I and IV), and unjust enrichment (Counts VIII

and IX), id., [ECF No. 42], arguing, inter alia, that the fraud claims were not pled

with sufficient particularity under Federal Rule of Civil Procedure 9(b), and that

the unjust enrichment claims were not adequately pled in the alternative to the

breach of contract claims. Id., [ECF Nos. 42, 43].

      On August 13, 2020, Plaintiff sued Defendant Marcus in this District. REI

Holdings, LLC v. Marcus, No. 3:20-cv-01178 [ECF No. 1] (D. Conn. Aug. 13, 2020).




                                         7
        Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 8 of 52




On September 25, 2020, Defendant filed the motion to dismiss sub judice. [ECF

No. 13].2

       On November 6, 2020, the District of Delaware granted-in-part Defendants’

Motion to Dismiss Plaintiff’s fraud in the inducement and unjust enrichment

claims, dismissing the fraud in the inducement claims against Defendants as

regards the Connecticut lien portfolios and dismissing the unjust enrichment

Count against Defendants for the Connecticut liens.          REI Holdings, LLC v.

LienClear 0001, LLC, No. 1:18-cv-01401, [ECF No. 54] (D. Del. Nov. 6, 2020].

       On December 18, 2020, Defendants Answered the Amended Consolidated

Complaint and asserted a Counterclaim for Breach of the LienClear0001

Agreement, which had formed the basis for the sale of the LienClear0001 Lien

Portfolio to Plaintiff. Id., [ECF No. 58]. On January 8, 2021, Plaintiff REI Answered

the Defendants’ Counterclaims. Id., [ECF No. 59]. The District of Delaware case

is now proceeding on the Parties’ breach of contract claims, with discovery due

December 23, 2021, and dispositive motions due January 14, 2022. Id., [ECF No.

56].




2 On December 10, 2020, the Court granted the Parties’ Joint Motion to Stay
pending resolution of Defendant’s Motion to Dismiss “in light of the Motion to
Stay’s persuasive discussion of the extent of required discovery and the Court
finding that Defendant’s motion to dismiss ‘do[es] not appear to be without
foundation in law.’” [ECF No. 24 (quoting ITT Corp. v. Travelers Cas. & Sur. Co.,
                                       8
        Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 9 of 52




                   III. ALLEGATIONS IN THE INSTANT MATTER

      In reviewing a motion to dismiss, the Court considers the allegations of the

complaint to be true. Hayden, 594 F.3d at 161.

      The Plaintiff, REI Holdings, LLC (“REI” or “Plaintiff”), is a Utah-based

limited liability company and is in the business of purchasing portfolios of tax

lien certificates issued by municipalities. [ECF No. 1 ¶¶ 1, 5]. Defendant Marcus

is a Connecticut attorney practicing in North Branford, Connecticut. Id. ¶ 2.

      REI brings this suit claiming breach of contract, breach of the covenant of

good faith and fair dealing, breach of fiduciary duty, legal malpractice, unjust

enrichment, breach of implied contract, fraudulent nondisclosure, negligent

nondisclosure and CUTPA, arising out of Marcus’ legal representation “in

connection with the purchase and subsequent collection of two (2) portfolios of

tax lien certificates issued by the cities of Hartford, Bridgeport and West Haven,

Connecticut (the ‘Portfolios’).” Id. ¶ 6.

      “[I]n or around February 2015,” REI was approached by Friedman,

McOsker, and Byrne “regarding the purchase of the Portfolios.” Id. ¶ 7. Prior to

the transactions, and “unbeknownst to REI” at the time, “McOsker, Byrne and

Friedman individually and through their business entities acting in concert”—

LienClear0001; LienClear0002; BFNH; and Optimum—“had agreed to purchase

rights to the tax liens in the Portfolios from the original owner of the liens,



No. 3:12-cv-00038 (RNC), 2012 WL 2944357, at *2 (D. Conn. July 18, 2012))].
                                      9
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 10 of 52




American Tax Funding, LLC (‘ATF’), for approximately $400,000.00.” Id. “The

purchase was made for the express purpose of ‘flipping’ the liens to REI for full

redemptive value even though there were significant problems with the liens that

negatively affected their value, which were known to McOsker, Byrne, Friedman,

and their related business entities.” Id. (emphasis in original).

      McOsker, Byrne, and Friedman referred REI to Marcus, who “represented

ATF in the collection of the liens in the Portfolios prior to the purchase by REI.”

Id. ¶¶ 8, 9. Marcus, McOsker, Byrne, and Friedman failed to disclose that Marcus

represented ATF. Id. ¶ 9.

      REI retained Marcus, to represent its interests “in [connection with] the

purchase of the Portfolios,” as “Marcus represented to REI that he had significant

experience in the purchase and collection of Connecticut municipal tax liens and

possessed the requisite professional expertise to represent REI in the purchase,

resale, and collection of the liens in the Portfolios.” Id. ¶ 10.

      There was no letter of engagement between REI and Marcus.                  See

Connecticut Rules of Professional Conduct 1.5(b). “Under an oral agreement in

or around February 2015, REI and Marcus agreed that Marcus would provide all

services necessary to ensure that valid and legal assignment of the tax liens in

the Portfolios to REI [occurred] so that REI had the ability and legal entitlement to

re-sell and/or collect, receive and retain the balance due and to enforce the

collection of the tax liens.” Id. ¶ 11. More specifically, those “necessary services


                                           10
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 11 of 52




included but were not limited to”: (a) “[r]eviewing and negotiating the terms [of]

purchase agreements for the Portfolios;” (b) “[i]nvestigating that the seller’s

representation in the purchasing agreement were true”; (c) “[e]nsuring that the

‘Tax Lien Documents’ as the term [wa]s defined in the agreements were delivered

to REI”; (d) “[i]nvestigating that the Servicer’s representation in the Optimum

Agreement were true”; (e) “[c]onfirming that the Servicer in the Optimum

Agreement was correctly and legally licensed to act as a servicer of the Optimum

Portfolio in the State of Connecticut; and” (f) “[e]nsuring that REI was properly

licensed to engage in the business of collecting and foreclosing tax liens in the

State of Connecticut.” Id. ¶ 12.

      Plaintiff purchased one of the portfolios from “Optimum for $3,912,852.35

in February 2015 (the ‘Optimum Portfolio’) under a certain Tax Lien Purchase and

Servicing Agreement (the ‘Optimum Agreement’).” Id. ¶ 14. It purchased the

second portfolio from “LienClear0001 for $370,298.33 in July 2015 (the ‘LienClear

0001 Portfolio’) under a certain Tax Lien Purchase and Sale Agreement (the

‘LienClear0001[] Agreement[]’).” Id. ¶ 15.

      “REI paid Marcus the sum of $42,250 for legal services ($35,000) and lien

recording fees ($7,250) in connection with the purchase of the two Portfolios.” Id.

¶ 16. “REI also paid Marcus the sum of $411,167.90 for attorney fees and costs

incurred by Marcus for services rendered to, upon information and belief, ATF

and possibly others in connection with the collection of the liens in the Portfolios


                                        11
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 12 of 52




prior to the sale to REI.” Id. “Thereafter, Marcus continuously represented REI in

the enforcement and collection of the tax liens in both Portfolios until his

termination on August 15, 2017.” Id.

       “The Portfolios were of little or no value, as a substantial portion of all of

the liens were expired, paid off, released, or otherwise invalid or had little to no

value compared to the purchase prices all of which was known by Marcus,

McOsker, Byrne and Friedman.” Id. ¶ 19. “Many of the liens were low cost liens,

for which the cost to enforce was greater than the amounts that could be

recovered.” Id. ¶ 20. “The biggest unrecoverable costs were the title searches

that were required to identify the volume and page number of the liens and the

assignments – which Marcus should have had in [his] possession and control,

but failed to provide to REI.” Id. “Indeed, Marcus destroyed tax lien certificates

that contained this information and failed to keep proper records to identify these

liens at a later time.” Id. ¶¶ 20, 25.

       McOsker, Byrne, and Friedman, and their related business entities,

“deleted data from the Portfolios to conceal material facts from REI and to induce

REI to purchase the Portfolios.” Id. ¶ 23. “For instance, Friedman, McOsker and

Byrne did not identify that certain liens in the Portfolios had already been paid

off, and upon information and belief, removed this information from the notes on

the Portfolios.” Id. “This had the effect of artificially inflating the value – and

therefore the purchase price – of the liens.” Id. “ATF, the original purchaser of


                                         12
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 13 of 52




the Portfolios, would have conducted significant due diligence on its purchase

and would have identified liens that had been paid off to the city and/or otherwise

redeemed, released or voided, and that information would be available from

ATF’s servicing notes, if not for Friedman’s, McOsker’s and Byrne’s intentional

actions to delete such information.” Id. “As attorney for ATF, Marcus knew or

should have known or at least had access to this information.” Id. “Instead, REI

had to pay Marcus exorbitant amounts as part of the acquisition of the Portfolios

and then ‘relearn’ about the problems, paying Marcus tens of thousands of

dollars more in attorney’s fees and costs along the way, even though Marcus had

access to this information prior to the sale to REI of the Portfolios.” Id.

      Many of the liens had already been released or voided by the municipalities

at the time of REI’s purchase in 2015, and BCMG, LienClear0001, and Optimum

never provided the certificates for the liens that were purchased. Id. ¶¶ 24–25.

“Prior to the closing of the Optimum Portfolio, Plaintiff was not informed by

Marcus that the municipalities needed to consent to the transfer of the liens in the

Portfolios to REI before the transfer occurred,” id. ¶ 26, notwithstanding

Optimum’s representations that “they had the authority to sell the liens to REI.”

Id. Marcus knew that these consents were required and had not been obtained

from Bridgeport or West Haven at the time of closing. Id. ¶ 27. Consent was

obtained only “for the assignment of the liens to Optimum.” Id.




                                          13
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 14 of 52




      Regarding the liens “in which payments had been made by the property

owners directly to the municipalities, the municipalities denied payments to REI”

because consent had not been obtained. Id. ¶ 28. Following the sale of the

Portfolios, REI learned it “could not resell the liens without consent of the

municipalities.” Id. ¶ 29. “Marcus, Byrne, McOsker and Friedman knew that REI

intended to resell the liens to individual customers when liens were sold to REI.

Marcus did not inform REI until November of 2015 that such practice was

disallowed by the municipalities, causing REI to have to refund numerous

customers.” Id.

      “But for the conduct of Marcus prior to the closing . . ., REI would not have

purchased the portfolios for the purchase prices stated in the Optimum

Agreement and LienClear0001 Agreement.” Id. ¶ 31.

                                  IV. ANALYSIS

      A.    Count One (Breach of Contract)

      Defendant moves to dismiss Count One of Plaintiff’s Complaint for breach

of contract because Plaintiff improperly “attempts to recast its tort claims as

claims for breach of contract.” [ECF No. 13-1 at 15]. Specifically, Defendant

argues that despite Plaintiff asserting that “Marcus breached its oral agreement

to represent REI in the purchase of the Portfolios such that REI would receive the

benefits thereof including but not limited to obtaining clear and valid [] existing

tax liens for resale” and other alleged breaches, this count “fails to allege any


                                        14
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 15 of 52




specific actions or undertakings, or any refusal to undertake certain actions, by

[Defendant] Marcus beyond a general duty of care imposed upon any attorney.”

[ECF No. 13-1 at 15-16].

      Defendant cites numerous Connecticut courts at all levels that have held

that “putting a contract tag on a tort claim will not change its essential character.

An action in contract is for the breach of a duty arising out of a contract; an

action in tort is for a breach of duty imposed by law.” Id. at 16 (quoting Gazo v.

Stamford, 255 Conn. 245, 263 (2001)).         Connecticut courts have also held,

Defendant argues, that “one cannot bring an action in both negligence and

contract merely by couching a claim that one has breached a standard of care in

the language of contract,” id. (quoting Alexandru v. Strong, 81 Conn. App. 68, 80

(2003)), and “[w]hen a defendant’s liability to a plaintiff is premised, however, on

principles of tort law the plaintiff may not convert that liability into one sounding

in contract merely by talismanically invoking contract language in his complaint.

... Courts have held that tort claims cloaked in contractual language are, as a

matter of law, not breach of contract claims.” Id. at 16-23 (quoting Pelletier v.

Galske, 105 Conn. App. 77, 81 (2007) and citing numerous other cases holding

similarly)]. The Pelletier case is important, Defendant claims, because there, the

Defendant attorney was alleged to have breached contractual duties by failing to

advise the plaintiff that the condominium unit she purchased was an affordable

housing unit, subject to certain resale price restrictions, which caused Plaintiff


                                         15
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 16 of 52




monetary damage.      The Superior Court granted Defendant’s motion to strike,

holding that “[a]n implied contract to deliver good title to real estate is in essence

a negligence claim and is insufficient to sustain a contract claim against an

attorney based solely on the contract of engagement.” Id. at 21 (quoting Pelletier,

105 Conn. App. at 79-80). The Connecticut Appellate Court affirmed:

      The court properly concluded that the plaintiff’s complaint sounds
      only in tort and does not state a legally sufficient claim of breach of
      contract. A fair reading of the complaint reveals that the gravamen
      of the action was the alleged failure by the defendant to exercise the
      requisite standard of care in failing to advise the plaintiff that the
      condominium unit she purchased was an affordable housing unit
      and, as such, was subject to resale price limitations for a period of
      twenty years … Nothing in the plaintiff’s complaint removes her
      claim from the ambit of malpractice. Notwithstanding that embedded
      in the language of the plaintiff’s claim are the contractual rudiments
      of promise and breach, where the plaintiff alleges that the defendant
      negligently performed legal services the complaint sounds in
      negligence, even though he also alleges that he retained him or
      engaged his services.

Id. at 21-22 (quoting Pelletier, 105 Conn. App. at 81-82) (emphasis added by

Defendants).

      Breach of contract requires, according to Defendant, “specific actions that

the defendant has expressly agreed to perform but failed to undertake,” a “refusal

to take certain actions” on defendant’s part, or breach of “an agreement to obtain

a specific result.” Id. at 22 (quoting Weiner v. Clinton, 106 Conn. 379, 383 (2008)).

In sum, according to Defendant, “Plaintiff has not asserted any promise to

undertake a specific action, a refusal to undertake a specific action, or breach of

a promise to obtain a specific result, as required by prevailing law. Accordingly,

                                         16
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 17 of 52




although Count I nominally seeks recovery for breach of contract, it does not

sufficiently allege a cause of action for breach of contract and should be

dismissed.” Id. at 15.

      Plaintiff, relying on Hill v. Williams, 74 Conn. App. 654, 655 (2003), counters

that an attorney’s “refusal” to perform an act required by a contract with the

plaintiff gives rise to a claim for breach of contract. [ECF No. 22-1 at 7-8]. In Hill,

Plaintiff argues, the court held that “use of the word ‘refuse’ imports an

‘intentional’ act rather than some inadvertence or negligent act or omission on

the part of the defendant [attorney] in breach of the agreements between the

parties.” Id. at 7-8 (quoting Hill, 74 Conn. App. at 660). Plaintiff argues that its

case is similar to Hill, in that the Complaint alleges that defendant Marcus entered

into “an oral agreement” with Plaintiff to “provide all services necessary to

ensure that valid and legal assignment of the tax liens in the Portfolios to

[Plaintiff] so that [Plaintiff] had the ability and legal entitlement to re-sell and/or to

collect, receive and retain the balance due and to enforce the collection of the tax

liens,” but (1) Defendant “fail[ed] to inform Plaintiff that ‘the Portfolios were of

little or no value, as a substantial portion of all of the liens were expired, paid off,

released, or otherwise invalid or had little to no value compared to the purchase

prices all of which was known by [Defendant],” and (2) “[a]fter the sale of the

Portfolios, [Plaintiff] learned – because [Defendant] had not informed [Plaintiff]

prior to the closing – that [Plaintiff] could not resell or transfer the liens without


                                           17
        Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 18 of 52




consent of the municipalities.” [ECF No. 22-1 at 9 (quoting Complaint ¶¶ 11, 19,

29)].

        Plaintiff argues further that while “Defendant in this case did not

technically ‘refuse’ to follow any of Plaintiff’s instructions as the attorneys did in

Hill . . . , it is a distinction without a difference” because “Defendant knew that at

least some of the liens that Plaintiff was purchasing had been paid or released

and because Defendant knew that the liens could not be resold and transferred

by Plaintiff after the purchase, Defendant was knowingly unable to comply with

the agreement and therefore, intentionally breached his agreement with Plaintiff

despite taking an exorbitant fee.” Id. at 10.

        Plaintiff sums up that “under the prevailing case law, when the breach is

intentional and not simply inadvertent, negligent and in violation of the standard

of care - as the breach was in Hill, and in this case, then an attorney’s conduct

can be actionable under a breach of contract theory and professional

negligence.” Id. at 11.

        Defendant replies that Hill is “entirely distinguishable,” because here,

unlike Hill, “nothing in the current Complaint alleges that the Defendant refused

to do anything or that he acted intentionally,” in that “[o]bstacles pertaining to

the Plaintiff’s ability to resell the subject tax liens do not equate a breach of

contract” and “the Plaintiff’s argument that the Defendant did not reveal alleged

knowledge regarding the value of the Portfolios or the requirement of municipal


                                         18
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 19 of 52




consents do not constitute a breach of any specific contractual duties.” [ECF No.

23 at 6-7]. In sum, according to Defendant, “[t]he Plaintiff’s Objection amounts to

nothing more than allegations of failures to disclose, not intentional acts or

omissions relating to any specific promises or agreements.” Id. at 7. The Court

agrees with Defendant, because a review of Plaintiff’s Complaint and the

applicable caselaw reveals that Plaintiff’s Complaint sounds primarily in tort, not

contract.

      First, it is well-settled that a party can sue an attorney in both tort and

contract. Stowe v. Smith, 184 Conn. 194, 199 (1981) (holding that a complaint

may “state a cause of action in both contract and tort”) (citing Prosser, Law of

Torts, p. 621 (4th ed. 1971)); Hill, 74 Conn. App. at 658 (“Our Supreme Court has

recognized that not all claims against an attorney are necessarily actions in tort”

and a claim in contract against an attorney may go forward where “the complaint

goes beyond being merely ‘couched in the language of tort’”) (citing Stowe, 184

Conn. at 198-99 and quoting Shuster v. Buckley, 5 Conn. App. 473, 478 (1985)).

      As Hill makes clear, when attorney and client enter into a contract for a

specific result, and the attorney intentionally refuses to perform, an action for

breach of contract may lie. 74 Conn. App. at 662-63 (reversing grant of summary

judgment to defendant on breach of contract count as “allegations sounding in

contract are contained in the [Complaint],” which alleged “defendant’s refusals to

take certain actions in furtherance of the matters for which the defendant had


                                        19
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 20 of 52




been hired”); see also Conn. Educ. Ass’n, Inc. v. Milliman USA, Inc., 105 Conn.

App. 446, 459-60 (2008) (holding complaint sounded in contract when it was

alleged that defendant attorney agreed, pursuant to contract, “to maintain

[Plaintiff’s] pension plan in compliance pursuant to the Internal Revenue Service

code and ERISA,” but failed to take these “specific actions.”).3

      Failure to allege refusal or failure to perform specific actions required by

contract is fatal to a contract claim. Weiner v. Clinton, 106 Conn. App. 379, 384-85

(2008) (finding “plaintiff’s claim was one sounding in malpractice masked in

contract garb” when “[t]he second count of the complaint contains no allegations

that refer to specific actions required by the defendant; nor does it contain

allegations of the defendant’s refusal to take certain actions”; nor alleges that

“defendant who is a professional breached an agreement to obtain a specific

result.”); Gazo, 255 Conn. at 266 (“although the plaintiff has cast this claim in

contractual language, in essence he seeks a tort recovery.”); Alexandru, 81 Conn.

App. at 79 (“[w]here the plaintiff alleges that the defendant negligently performed

legal services and failed to use due diligence the complaint sounds in negligence,

even though he also alleges that he retained or engaged his services.”); Law

Offices of Thomas E. Porzio, LLC v. Northern Expansion, LLC, No. CV-08-

5008203-S, 2009 WL 1312516, at *4 (Conn. Super. Ct. Apr. 15, 2009) (striking



3The Milliman court affirmed the trial court’s entry of judgment for Defendant,
however, for failure of Plaintiff to prove at trial that the alleged contract actually
existed. 105 Conn. App. at 461.
                                          20
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 21 of 52




breach of contract counterclaim where complaint “consistently characterize[d]

the law firm’s oversight as careless and negligent, as opposed to conscientious

and intentional.”).

       The closest case on point is Pelletier, 105 Conn. App. 77 (2007), in which

plaintiff alleged that:

       when the defendant accepted her fee for the purchase of the
       condominium unit, an attorney-client contract was formed. The
       plaintiff further alleged that the defendant breached his contractual
       duties in one or more of the following ways: by failing to advise her
       that the condominium unit was classified as an affordable housing
       unit; by failing to advise her that, as an affordable housing unit, the
       condominium unit would be subject to resale price limitations for a
       period of twenty years; by failing to have her sign an
       acknowledgement that the defendant had explained the affordable
       housing covenants that applied to the condominium unit; and by
       failing to explain those affordable housing covenants to her.
       The plaintiff also alleged that, as a result of the defendant’s breach of
       his duties under the attorney-client contract, she had expended large
       sums of money on improvements to the condominium unit and
       would not be able to recover such sums in a future sale. Finally, the
       plaintiff alleged that in agreeing to act as her attorney in connection
       with the closing, the defendant contracted ‘to deliver a specific
       result, namely to deliver title to the condominium unit at the closing
       with no restrictions on potential resale, but failed to do so.’

Id. at 79. The Court held that

       a fair reading of the complaint reveals that the gravamen of the
       action was the alleged failure by the defendant to exercise the
       requisite standard of care in failing to advise the plaintiff that the
       condominium unit she purchased was an affordable housing unit
       and, as such, was subject to resale price limitations for a period of
       twenty years, failing to have her sign an acknowledgement that the
       defendant had explained the affordable housing covenants that
       applied to the condominium unit and failing to explain those
       affordable housing covenants to her. Nothing in the plaintiff’s
       complaint removes her claim from the ambit of malpractice.

                                          21
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 22 of 52




      Notwithstanding that embedded in the language of the plaintiff’s
      claim are the contractual rudiments of promise and breach, ‘[w]here
      the plaintiff alleges that the defendant negligently performed legal
      services . . . the complaint sounds in negligence, even though he
      also alleges that he retained him or engaged his services.’

Id. at 82-83 (citing Shuster, 5 Conn. App. at 478).

      Here, as in Pelletier, Plaintiff alleges that it purchased two lien portfolios,

but those portfolios were encumbered by restrictions that Defendant was aware

of that made them worth less than Plaintiff thought, but Defendant failed to reveal

same to Plaintiff.   “The Portfolios were of little or no value, as a substantial

portion of all of the liens were expired, paid off, released, or otherwise invalid or

had little to no value compared to the purchase prices all of which was known by

[Defendant] Marcus,” [ECF No. 1 ¶ 19], but Defendant “fail[ed] to inform Plaintiff

that ‘the Portfolios were of little or no value.’” Id. ¶ 11. Plaintiff also alleges that

“[u]nder an oral agreement in or around February 2015, REI and Marcus agreed

that Marcus would provide all services necessary to ensure that valid and legal

assignment of the tax liens in the Portfolios to REI so that REI had the ability and

legal entitlement to re-sell and/or to collect, receive and retain the balance due

and to enforce the collection of the tax liens,” id. ¶ 11. But the failure to “provide

all services necessary” or the failure to inform is hardly the “refusal” to take

specific action that can support a breach of contract claim, Hill, 74 Conn. App. at

655, and is closer to the defendant attorney’s failure to inform in Pelletier that the

Connecticut Appellate Court found could not support a breach of contract claim.


                                          22
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 23 of 52




      In the very next paragraph Plaintiff delineates what the stated “services”

entailed:

      a. Reviewing and negotiating the terms of the purchase agreements
      for the Portfolios;
      b. Investigating whether the seller’s representations in the
      purchasing agreement were true;
      c. Ensuring that the “Tax Lien Documents” as that term is defined in
      the agreements were delivered to REI;
      d. Investigating whether the Servicer’s representations in the
      Optimum Agreement were true;
      e. Confirming that the Servicer in the Optimum Agreement was
      correctly and legally licensed to act as a servicer of the Optimum
      Portfolio in the State of Connecticut; and
      f. Ensuring that REI was properly licensed to engage in the business
      of collecting and foreclosing tax liens in the State of Connecticut.

[ECF No. 1 ¶ 12]. But nowhere in the Complaint does Plaintiff allege which of

these specific actions Defendant refused to perform. Plaintiff does not allege

Defendant undertook to obtain approval from the originating municipalities to

resell the liens, to verify the outstanding balance or value of each lien or any of

the other specific undertakings Plaintiff alleges Defendant failed to perform.

Plaintiff concedes as much, [ECF No. 22-1 at 10 (“Defendant in this case did not

technically ‘refuse’ to follow any of Plaintiff’s instructions as the attorneys did in

Hill and Meyers.”)], but argues that his breach of contract claim is still valid. The

Court simply disagrees and finds that “the gravamen of the plaintiff’s claim

against the defendant is based not on his failure to represent him, but on his

failure to represent him properly.”       Pritsker v. Thygerson, No. FBT-CV-17-

5032900-S, 2018 Conn. Super. LEXIS 6911, at *16-18 (Conn. Super. Ct. July 9,


                                         23
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 24 of 52




2018) (striking breach of contract claim based on alleged oral contract even

where “plaintiff repeatedly requested that the defendant perform certain actions

on his behalf, which the defendant refused,” as that “d[id] not establish that a

contract for specific services existed between the parties.”) (citing Pelletier, 105

Conn. App. at 81); see also Middlesex Mut. Assur. Co. v. Gunther Homes Inc., No.

UWY-CV-XX-XXXXXXX-S, 2019 Conn. Super. LEXIS 3227, at *12-15 (Conn. Super. Ct.

Feb. 8, 2019) (granting summary judgment on breach of oral contract claim where

there were no specific actions required “or other contractual obligation which

would rise to the level of a separate breach of contract claim. The complaint is

clearly one in tort.     Courts have held that tort claims cloaked in contractual

language are as a matter of law, not breach of contract claims.”) (citing Pelletier,

105 Conn. App. at 81).

      The Court pauses to note that Defendant Marcus, as discussed, supra, was

a Defendant in the first lawsuit pursued by REI on the same facts present here,

REI Holdings v. Lienclear-0001, No. 2:17-cv-00564 (D. Utah June 12, 2017), and

while REI brought fraud and breach of fiduciary duty claims against Marcus,

nowhere in that complaint is there any allegation of an oral contract between REI

and Marcus, nor is there a cause of action for breach of contract against Marcus.

Id., [ECF No. 5 (Amended Complaint)]. Thus, when, in that action, the statute of

limitations for tort claims presented no difficulties, REI brought no breach of

contract claims against Defendant, but when the statute of limitations for tort did


                                         24
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 25 of 52




become a problem, here, REI brought suit against Defendant for breach of

contract. This bolsters the Court’s finding that REI’s claims sound primarily in

tort, not contract.

      Moreover, in defending against Defendant Marcus’ motion to dismiss for

lack of personal jurisdiction in that case, REI argued that it did have personal

jurisdiction over Marcus because the Tenth Circuit had held that “there is an

interest in preventing tortfeasors from forcing plaintiffs to chase them to seek

recovery.” Id., [ECF No. 32 at 8 (citing Benton v. Cameco Corp., 375 F.3d 1070,

1079 (10th Cir. 2004))].    In other words, in the District of Utah case, REI

characterized Marcus as a tortfeasor in numerous documents, but never

mentioned that Marcus had breached any contractual duties toward REI.

      In sum, the Court holds that because the Complaint does not allege that

Defendant refused to perform specific actions required under the alleged oral

contract but, more accurately, alleges that Defendant failed to represent Plaintiff

properly, Defendant’s Motion to Dismiss Count One is GRANTED.

      B.     Count Six (Breach of Implied Contract)

      Defendant moves to dismiss Count Six of Plaintiff’s Complaint, breach of

implied contract, for the same reasons it moved to dismiss Count One; namely,

that Plaintiff’s breach of contract counts sound in tort rather than contract. [ECF

No. 13-1 at 15-23].




                                        25
        Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 26 of 52




        Plaintiff opposes Defendant’s motion on the grounds that Defendant has

misconstrued Plaintiff’s breach of implied contract cause of action.         Plaintiff

explains that Count VI for Breach of Implied Contract concerns one implied at

law, which “is not a contract, but an obligation which the law creates out of the

circumstances present, even though a party did not assume the obligation: it is

based on equitable principles to operate whenever justice requires compensation

to be made.” [ECF No. 22-1 at 11-12 (citing Vertex, Inc. v. City of Waterbury, 278

Conn. 557 (2006))]. Plaintiff explains further that “[a]n implied in law contract may

arise due to one party being unjustly enriched to the detriment of the other party.

Therefore, whether or not Plaintiff and Defendant entered into an oral agreement

as Plaintiff has also alleged, is irrelevant.” Id. at 12 (citing Vertex, 278 Conn. at

574).

        Plaintiff then argues that “Connecticut’s Rules of Professional Conduct

and substantive case law imposed certain duties and obligations on Defendant

when representing REI both as an attorney and as a fiduciary including, but not

limited to, the duties of candor, loyalty, honesty and to represent Plaintiff

zealously and without conflicts of interest.” Id. at 12-13 (citing cases). Plaintiff

sums up:

        Defendant’s personal knowledge of the quality of the tax liens was
        superior to Plaintiff’s and he used that to his benefit. As alleged in
        the complaint, Defendant’s conduct as Plaintiff’s attorney involves
        self-dealing and conflicts of interest which resulted in a payments to
        him of $42,500.00 and $411,167.90 (Complaint, ¶16) which, but for
        Defendant’s conduct in failing to inform Plaintiff of the problems with

                                          26
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 27 of 52




      the liens explained above and the restrictions the municipalities
      placed on resale, Defendant [sic: Plaintiff] would not have purchased
      the liens at the prices set forth in the purchase contracts and
      Defendant would not have received the payments for his fees.
      Defendant’s conduct as alleged in Plaintiff’s complaint (Count III ¶40-
      44) are violations of his duties and obligations to Plaintiff imposed
      by law that give rise to a contract implied at law. Accordingly,
      Defendant was unjustly enriched at Plaintiff’s expense and Plaintiff
      has stated a valid claim for damages of at least the funds it paid
      Defendant at closing, if not more.

[ECF No. 22-1 at 13].

      Defendant replies that Plaintiff was not unjustly enriched because the only

cases Plaintiff cites in support of his unjust enrichment claims “do not address

unjust enrichment or an implied contract.” [ECF No. 23 at 8-9]. “Instead, the

aforementioned cases only address fiduciary duties between attorneys and their

clients, and violations thereof.” Id. at 9.

      Accepting at face value Plaintiff’s assertion that Count VI concerns a

breach of contract implied in law, Count VI must be dismissed as duplicative of

Count V, Unjust Enrichment. As Plaintiff’s cited Vertex case makes clear, is is

well-settled in Connecticut that “an implied in law contract is ‘not a contract, but

an obligation which the law creates out of the circumstances present, even

though a party did not assume the obligation . . . It is based on equitable

principles to operate whenever justice requires compensation to be made.’” 278

Conn. at 574 (quoting Yale Diagnostic Radiology v. Estate of Fountain, 267 Conn.

351, 359 (2004)). “An implied in law contract may arise due to one party being

unjustly enriched to the detriment of the other party.” Id. (citing Yale Diagnostic,

                                              27
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 28 of 52




267 Conn. at 360). “Accordingly, an implied in law contract is another name for a

claim for unjust enrichment.” Id. (citing Meaney v. Conn. Hosp. Ass’n, 250 Conn.

500, 511 (1999) (emphasis added)); see also Meaney, 250 Conn. at 511 (“Although,

linguistically, such a claim is sometimes denominated an implied-in-law claim, or

a quasi contract claim, it is more descriptive to call it what it is, a claim in

restitution whose basis is the alleged unjust enrichment of one person at the

expense of another.”) (citing 1 G. Palmer, The Law of Restitution (1978) § 1.1, p. 5)

(emphasis added).

      As Plaintiff’s Opposition to Defendant’s Motion to Dismiss Count VI asserts

that Count VI involves breach of an implied contract at law, it is entirely

duplicative of Plaintiff’s Count V for Unjust Enrichment and must be dismissed,

Plaintiff’s citation to several cases discussing breach of fiduciary duty

notwithstanding. Defendant’s Motion to Dismiss Plaintiff’s Count VI for Breach of

Implied Contract at Law is GRANTED.

      C.     Count Two (Breach of the Implied Covenant of Good Faith and Fair
             Dealing)

      Defendant argues that if the Court grants Defendant’s Motion to Dismiss

Count I for Breach of Contract, then Count II for Breach of the Implied Covenant

of Good Faith and Fair Dealing must also fail because any such claim “can only

occur when there is already a contract, i.e., an enforceable obligation, because

[t]he implied covenant is derivative, that is, it does not create or supply new

contract terms but grows out of existing ones.” [ECF No. 13-1 at 23-24 (quoting

                                         28
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 29 of 52




Boccanfuso v. Daghoghi, 193 Conn. App. 137, 147 (2019))]; see also id. at 24

(citing Macomber v. Travelers Prop. & Cas. Corp., 261 Conn. 620, 638 (2002) (“the

existence of a contract between the parties is a necessary antecedent to any

claim of breach of the duty of good faith and fair dealing”). Defendant sums up:

“Should the Court agree that REI has failed to state a claim for breach of oral

contract or breach of implied contract between REI and Attorney Marcus, then

this derivative claim must also fail.” Id.

      Plaintiff concedes that this Count depends on the validity of Count I for

Breach of Contract. See [ECF No. 22-1 at 14 (“Having set forth a valid contract

claim as explained above, Plaintiff’s complaint alleges that Defendant breached

the covenant of good faith and fair dealing by engaging in certain conduct that

injured Plaintiff’s right to receive the benefits of its contract.”)].

      Because Plaintiff concedes that its claim for Breach of the Implied

Covenant of Good Faith and Fair Dealing depends on a valid underlying contract,

as it must, and because the Court has held that Count I for Breach of Contract is

Dismissed, supra, Defendant’s Motion to Dismiss Count II is also GRANTED.

      D.     Counts Three (Breach of Fiduciary Duty), Four (Legal Malpractice
             during Sale of Lien Portfolios), Seven (Fraudulent Non-Disclosure),
             Eight (Negligent Non-Disclosure), and Nine (CUTPA)

      Defendant argues that Count III for Breach of Fiduciary Duty, IV for Legal

Malpractice (associated with the sale of the Lien Portfolios to REI), VII for

Fraudulent Non-Disclosure, VIII for Negligent Non-Disclosure, and IX for CUTPA


                                             29
         Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 30 of 52




against Defendant Marcus should be dismissed as time-barred because they only

concern the sale of the two Lien Portfolios to Plaintiff, which occurred more than

three years ago, triggering the applicable statute of limitations.

         That these counts only concern the sale of the Portfolios is clear,

Defendant argues, because the Complaint clearly distinguishes between actions

that occurred in conjunction with the sale of the two Lien Portfolios, and those

that occurred in connection with the enforcement of the Liens, which occurred

later.     [ECF No. 13-1 at 8-15].           In effect, there were “two different

‘representations’” id. at 11, which is indicated, according to Defendant, by the

Complaint’s careful temporal classification of the two:

   •     “[This complaint …] arises out of the representation by Marcus of REI in
         connection with the purchase and subsequent collection of two (2)
         portfolios of tax lien certificates issued by the cities of Hartford, Bridgeport
         and West Haven, Connecticut (the ‘Portfolios’).” Id. at 9 (quoting Complaint
         ¶ 6) (emphasis in Memorandum of Law).
   •     Defendant agreed, “in or around February, 2015,” to provide services
         “includ[ing], inter alia, negotiating the terms of the purchase agreements,
         investigating the parties’ representations, ensuring delivery of tax lien
         documents, and confirming licensing status of the involved entities. REI
         proceeded to purchase the Optimum Portfolio for $3,912,852.35 in February
         2015 and the LienClear Portfolio for $370,298.33 in July 2015.” Id. (quoting
         Complaint ¶¶ 12, 14-15).
   •     “Thereafter, Marcus continuously represented REI in the enforcement and
         collection of the tax liens in both Portfolios until his termination on August
         15, 2017.” Id. at 10 (quoting Complaint ¶ 16) (emphasis in Memorandum of
         Law).
   •     “As attorney for ATF, Marcus knew or should have known or at least had
         access to information about the Portfolios held by ATF [initial seller to
         Optimum]. [Complaint ¶] 23. Obviously, this alleged failure to disclose
         would necessarily have occurred prior to REI’s purchases.” Id. at 11.
   •     “Prior to closing of the Optimum Portfolio, REI was not informed by Marcus
         that the municipalities needed to consent to the transfer of the liens in the
                                            30
      Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 31 of 52




      Portfolios to REI before the transfer [sale/assignment] occurred.” Id.
      (quoting Complaint ¶ 26) (emphasis in Memorandum of Law).
  •   “After the sale of the Portfolios, REI learned — because Marcus had not
      informed REI prior to the closing - that REI could not resell the liens
      without consent of the municipalities. Marcus, Byrne, McOsker and
      Friedman knew that REI intended to resell the liens to individual customers
      when liens were sold to REI. Marcus did not inform REI until November of
      2015 that such practice was disallowed by the municipalities.” Id. (quoting
      Complaint ¶ 29) (emphasis in Memorandum of Law).
  •   “But for the conduct of Marcus prior to the closing described infra, REI
      would not have purchased the Portfolios for the purchase prices stated in
      the Optimum Agreement and the LienClear0001 Agreement.” Id. at 11-12
      (quoting Complaint ¶ 31) (emphasis in Memorandum of Law).

      Defendant then notes that each Count “make[s] substantially similar

claims, all of which unquestionably relate to the same basic tortious and/or

improper conduct in connection with the 2015 Purchases:

      ...

      Count III (incorporating all previous allegations by reference and claiming
      breach of fiduciary duty based upon Attorney Marcus ‘superior’ knowledge
      and understanding of tax lien sales in Connecticut);

      Count IV at ¶ 47 (b) through (d) (in obtaining municipal consents,
      “negotiated away [REI’s] rights and privileges”, in “failing to incorporate
      the assignment contracts between the municipalities and ATF into the
      assignments to REI, which disallowed recovery of taxes paid directly to the
      municipalities instead of to ATF prior to closing”, and failing to properly
      protect REI’s interests in connection to West Haven’s municipal liens);
      ...

      Count VII at ¶58 (a) through (c) (alleging ‘knowing and intentional’ failures
      to advise REI that Marcus had represented ATF in the collection of the liens
      [prior to closing]”, that “he either knew [or could have determined] that
      many of the liens in the Portfolios were redeemed, discharged or
      worthless”, and that it would not be able to sell the liens in the Portfolios
      once acquired);



                                        31
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 32 of 52




      Count VIII (incorporating all previous allegations by reference and claiming
      negligence based upon the same allegations of Count VII);
      and

      Count IX at ¶67 (a) through (c) (incorporating all previous allegations by
      reference and claiming CUTPA violations arising from the payment of legal
      fees to Marcus and advancement of his own ‘entrepreneurial’ interests over
      those of REI.)”

[ECF No. 13-1 at 12-13].

      Defendant completes his discussion of the nature of the separate

representations of Plaintiff by noting that in Count IV for Legal Malpractice,

“[s]eparate from the allegations targeting the 2015 Purchases, REI sprinkles th[is]

count[] with discrete, and far narrower, assertions concerning tortious and/or

improper conduct by Marcus in connection with his subsequent representation in

the Collection/Enforcement Matters. For example, REI alleges:

      In foreclosing the liens in the Portfolios, Marcus failed in many cases to
      name lien holders whose liens were subsequent in time and right to those
      of REI as defendants thereby resulting in the subsequent liens not being
      foreclosed out and retaining their status as encumbrances on the subject
      properties to the detriment of REI which allowed them to later initiate
      foreclosure proceedings against REI to the detriment of REI[;]. Compl.,
      Count IV at Para. 47 (a)

      In all the foreclosure actions filed by Marcus for REI, Marcus failed to name
      as proper Defendants other tax lien holders which resulted in the continued
      existence and enforceability of those tax liens to the detriment of REI[;]. Id.
      at Para. 47 (e).

      Marcus even represented some of those subsequent lien holders in
      foreclosure actions against REI after REI had acquired the property, or in
      cases, where those lienholders were simply attempting to foreclose out
      REI's tax liens before REI initiated its own foreclosure[;]. Id. at Para. 47 (f).



                                         32
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 33 of 52




      Marcus failed to file as additional method of collection, lawsuits against the
      owners of the properties when the tax liens in the Portfolios were recorded.
      Id. at Para. 47 (g).

[ECF No. 13-1 at 13-14 (emphasis in Memorandum of Law)]. Defendant argues

that “[t]he above allegations are clearly distinct in time and substance from the

allegations surrounding the 2015 purchases. This further emphasizes that REI

believes, and has pleaded, that Marcus represented it in separate and distinct

matters – the 2015 Purchases followed by the Collection/Enforcement Matters.”

Id. at 14. Thus, Defendant avers, “causes of action relating to or arising from

Marcus’ alleged representation of REI in connection with the 2015 Purchases are

barred by the applicable statutes of limitation.” Id. at 14-15.

      Noting that Connecticut General Statutes § 52-577 states that “[n]o action

founded upon a tort shall be brought but within three years from the date of the

act or omission complained of,” [ECF No. 13-1 at 24-25], Defendant argues that

Count III for Breach of Fiduciary Duty is time-barred because it is grounded in

conduct that occurred in 2015, more than three years before Plaintiff filed suit:

      The breach of fiduciary duty, if any, was centered around what
      Marcus allegedly knew about the Tax Lien Portfolios being sold to
      REI, his alleged failure to provide REI with lien information, failure to
      ascertain or disclose to REI that many of the liens had been
      redeemed, discharged or were worthless, advancement of his own
      and ATF’s interests over those of REI in not disclosing the above,
      and pre-closing failure to advise REI that it would not be able to sell
      the liens in the Portfolios. See Compl., Count II at ¶38 (a) through
      (g); Count III. These acts or omissions were all completed before or
      during the time of REI’s purchases. REI alleges the sale occurred in
      2015, and it was aware of the restraint on re-sale or assignment
      (requiring municipal approval) no later than November 16, 2015.

                                          33
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 34 of 52




      Consequently, the three year statute of limitations governing breach
      of fiduciary duty claims began to run no later than November 16,
      2015 and expired on or about November 16, 2018, well before REI
      commenced this action.

[ECF No. 13-1 at 27].

      Defendant argues that Count IV for Legal Malpractice is time-barred by

Connecticut General Statute § 52-577 to the extent it relies on alleged acts and/or

omissions concerning Marcus’ purported representation of REI in connection

with the 2015 purchases. [ECF No. 13-1 at 27-28]. Defendant anticipates that

Plaintiff will invoke the “continuous representation doctrine” “to avoid the strict

limitations period imposed by § 52-577,” but argues that, for reasons that will be

discussed, infra, the doctrine is inapplicable here because, inter alia, the sale of

the two Lien Portfolios was a separate transaction from the subsequent

enforcement/collection of same.      Id. at 28-32.   Thus, Defendant summarizes,

“even assuming representation existed, these were entirely separate matters and

there was no continuing representation of REI with respect to the 2015 Purchases

after those transactions closed.” Id. at 32.

      Defendant argues further that Count VII for Fraudulent Non-Disclosure and

Count VIII for Negligent Non-Disclosure are time-barred by Connecticut General

Statutes § 52-577 and § 52-584, respectively.

      First, Count VII is time-barred because Defendant’s alleged “knowing and

intentional failure” to “(a) advise REI that he had represented ATF in connection

with prior collection/enforcement actions involving liens in the portfolios; (b) to

                                         34
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 35 of 52




advise that many of the liens were redeemed, discharged or worthless, or advise

that he could determine same; and (c) advise that REI would not be permitted to

resell the liens in the portfolios and did not do so until November 16, 2015. Of

course, all of these specific instances of fraud/nondisclosure occurred in 2015,

and (a) and (b) prior to the closing of the purchases. Indeed, in the very next

paragraph “Marcus’ fraudulent nondisclosures were made to induce REI into

purchasing the portfolios.”     [ECF No. 13-1 at 36 (quoting Complaint ¶ 59)

(emphasis in Memorandum of Law)]. Thus, Defendant argues Count VII “is time

barred and should be dismissed.” Id. at 37.

      Next, Count VIII is time-barred, according to Defendant, because Plaintiff

“advances the very same factual contentions in Count VIII as in Count VII,

substituting “negligent” for “knowing and intentional.” [ECF No. 13-1 at 39 (citing

Complaint, Count VIII, ¶¶ 63 (a) through (c), 64; as compared to Count VII, ¶¶58 (a)

though (c), 59)].4

      Finally, Defendant argues that Count IX (CUTPA) is time-barred by the

three-year statute of limitations of Connecticut General Statutes § 42-110g(f),

which states that “[a]n action under [CUTPA] may not be brought more than three

years after the occurrence of a violation of this chapter.” [ECF No. 13-1 at 40].



4 Defendant notes that Connecticut courts are mixed in whether they recognize a
cause of action for negligent non-disclosure, and that there is confusion as to
whether the three-year statute for Conn. Gen. Stat. § 52-577 applies or whether
the two-year statute for Conn. Gen. Stat. § 52-584 applies, but argues that in
either case, Plaintiff’s Count VIII is time-barred.
                                            35
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 36 of 52




Defendant argues that all the allegations in Plaintiff’s Count IX for CUTPA

concern the sale of the Lien Portfolios to Plaintiff:

      In support of this count, REI re-alleges Marcus’ conduct as set forth
      in its General Allegations, and specifically avers that, in facilitating
      the sale to REI with knowledge that many of the liens were
      discharged, redeemed or worthless, Marcus advanced his own
      financial interests and those of ATF over REI because he knew he
      would be paid ‘exorbitant’ attorney’s fees, and be paid to thereafter
      represent REI in the Collection/Enforcement Matters. REI also
      alleges that, ‘prior to closing’, Marcus failed to advise REI that it
      would not be able to sell liens once they were purchased, and did not
      so advise until his letter dated November 16, 2015.

[ECF No. 13-1 at 40-41 (citing Complaint Count IX ¶¶ 67 (a)-(c))].       Defendant

concludes that “all of these specific instances of CUTPA violations occurred in

2015, prior to the closing of purchases.          The three year statutory period,

therefore, expired in 2018 and the CUTPA count should be dismissed.” Id. at 41.

      Anticipating, as mentioned, that Plaintiff might employ the continuing

course of representation doctrine to attempt to toll the statute of limitations,

Defendant argues that the doctrine is inapplicable because neither prong of the

test in DeLeo v. Nusbaum, 263 Conn. 588, 597 (2003), is met. [ECF No. 13-1 at 29].

That case held that “a plaintiff may invoke the [continuous representation]

doctrine, and thus toll the statute of limitations, when the plaintiff can show: (1)

that the defendant continued to represent him with regard to the same underlying

matter; and (2) either that the plaintiff did not know of the alleged malpractice or

that the attorney could still mitigate the harm allegedly caused by that

malpractice during the continued representation period.”        Id.   First, asserts

                                          36
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 37 of 52




Defendant, the sale and later enforcement of the Lien Portfolios were two

separate matters separated by time, as the sale concluded in 2015 and the

enforcement actions came later. And, “[t]he nature, purposes and objectives of

the two matters are and were completely different (the first to acquire the

portfolios, the second to enforce and collect on specific liens within the

portfolios), the parties were different, the contexts were different (transactional

versus litigation), and the results were (or would have been) different. Even the

claims, harms and damages are different, as the complaint makes clear.

Accordingly, even assuming representation existed, these were entirely separate

matters and there was no continuing representation of REI with respect to the

2015 Purchases after those transactions closed.”         [ECF No. 13-1 at 31-32].

Defendant also claims prong two of DeLeo is unmet “because REI has not

pleaded (nor could it) that it did not know of the alleged malpractice in 2015 or

that Marcus could mitigate the alleged harm caused by the malpractice.” Id. at

29.

      Defendant also cites a Connecticut Superior Court case, Genua v. Devlin,

Peters & Tarpey, LLC, No. TTD-CV07-5001764-S, 2012 WL 953403 (Conn. Super.

Ct. Feb. 24, 2012), for the proposition that “a 2002 transaction involving the sale

of interest of a partnership agreement and a subsequent 2005 transaction

involving the preparation of a quitclaim deed for the division of real property were

not the same underlying matter for purposes of the continuing representation


                                        37
          Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 38 of 52




doctrine” because “[a]lthough the plaintiff in Genua was involved in both

transactions, the 2002 and 2005 transactions were between different parties and

involved different purposes.” [ECF No. 13-1 at 30 (citing Genua, 2012 WL 953403,

at *1, 8)].   Defendant cites a second Connecticut Superior Court case, Ogle

Specialty, LLC v. Wiegand, No. NNH-CV11-6020553-S, 2012 WL 3089705 (Conn.

Super. Ct. July 3, 2012), in which the court held that “a real estate purchase and

closing that concluded in 2006 and a subsequent notice of violation and

imposition of environmental compliance program with respect to the same

commercial property in 2009 were not the same underlying matter for purposes of

the continuous representation doctrine.”       [ECF No. 13-1 at 31 (citing Ogle

Specialty, 2012 WL 3089705, at *3-5)]. Defendant analogizes those cases to the

instant    matter,   summarizing   that   “Marcus’   purported   representation    in

connection with the 2015 Purchases was completely separate and distinct from

his representation in the subsequent Collection/Enforcement Matters.” Id.

      Plaintiff, as Defendant anticipated, counters that the applicable three-year

statute of limitations is tolled because of the continuous course of representation

doctrine. [ECF No. 22-1 at 4-6]. Plaintiff accuses Defendant of “attempt[ing] to

create his own version of a ‘Chinese Wall’ between Defendant’s representation of

Plaintiff in purchasing tax liens and thereafter, in collecting and enforcing the

same liens.” Id. at 5. This is improper, according to Plaintiff, because “Plaintiff’s

complaint clearly alleges facts that evidence that Defendant was retained with the


                                          38
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 39 of 52




expectation that he would represent Plaintiff initially in the purchase of the liens

and then in the collection of the very same liens as follows:

       8. After expressing interest in purchasing the Portfolios, REI was
      referred to Marcus by McCosker, Byrne and Friedman for
      representation (emphasis supplied). Complaint, ¶ 8.

      9. At that time, Marcus represented ATF in the collection of the liens
      in the Portfolios prior to the purchase by REI although Marcus failed
      to disclose that fact to REI at the time. Likewise, McCosker, Byrne
      and Friedman did not disclose to REI at that time that Marcus was
      representing ATF. Id. at ¶ 9.

      10. Marcus was then retained by REI to represent REI in the purchase
      of the Portfolios. Marcus represented to REI that he had significant
      experience in the purchase and collection of Connecticut municipal
      tax liens and possessed the requisite professional expertise to
      represent REI in the purchase, resale and collection of the liens in
      the Portfolios. Based on his alleged experience and expertise,
      Marcus was in superior position to REI in that REI had not previously
      purchased tax liens portfolios in the State of Connecticut (emphasis
      supplied). Id. at ¶ 10.

      11. Under an oral agreement in or around February 2015, REI and
      Marcus agreed that Marcus would provide all services necessary to
      ensure that valid and legal assignment of the tax liens in the
      Portfolios to REI so that REI had the ability and legal entitlement to
      re-sell and/or to collect, receive and retain the balance due and to
      enforce the collection of the tax liens(emphasis supplied). Id. at 11.

      16. REI paid Marcus the sum of $42,250 for legal services ($35,000)
      and lien recording fees ($7,250) in connection with the purchase of
      the two Portfolios. REI also paid Marcus the sum of $411,167.90 for
      attorney fees and costs incurred by Marcus for services rendered to,
      upon information and belief, ATF and possibly others in connection
      with the collection of the liens in the Portfolios prior to the sale to
      REI.   Thereafter, Marcus continuously represented REI in the
      enforcement and collection of the tax liens in both Portfolios until his
      termination on August 15, 2017. (emphasis supplied) Id. at ¶16.

      Plaintiff sums up:

                                        39
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 40 of 52




      Affording Plaintiff every reasonable inference as required by law,
      Plaintiff has alleged more than sufficient facts to show that the
      parties contemplated an extended relationship where Defendant
      would continuously represent Plaintiff in the purchase of the two tax
      portfolios and then in the enforcement and collection of the very
      same liens. Accordingly, to classify Defendant’s representation of
      Plaintiff in the purchase of the liens and the collection thereof as
      ‘separate’ is contrary to the parties [sic] expectations and actions as
      more particularly plead in the complaint.

[ECF No. 22-1 at 6].

      Plaintiff argues that the elements of DeLeo v. Nusbaum are met, thereby

tolling the statutes of limitations, because the purchase and later lien

enforcement matters were one and the same, and because Plaintiff did not know

about Defendant’s breaches beyond the failure to inform Plaintiff of the restraint

of resale and assignment of the liens, which were comprised of a “myriad of

problems.” [ECF No. 22-1 at 20]. Plaintiff also argues that legal representation

“continues for the purposes of the continuous representation doctrine until either

the formal or the de facto termination of the attorney-client relationship,” neither

of which happened here. Id. at 18 (citing Straw Pond Assocs., LLC v. Fitzpatrick,

Mariano & Santos, P.C., 167 Conn. App. 691, 719 (2016)).

       As regards Count III for Breach of Fiduciary Duty and Count IV for Legal

Malpractice, Plaintiff argues that these causes of action are not time barred

because “[w]hile the three-year statute of limitations in Connecticut General

Statutes § 52-577 is applicable in this case as Defendant contends,” the

continuing course of conduct or representation doctrines work to toll the


                                        40
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 41 of 52




applicable three-year statute. [ECF No. 22-1 at 16-20]. Plaintiff states that the

continuing course of conduct doctrine tolls the statute if there is “evidence of a

breach of a duty that remained in existence after commission of the original

wrong related thereto.” Id. at 16-17 (citing Lee v. Brenner, Saltzman & Wallman,

LLP, 128 Conn. App. 250, 257 (2011). “Where Connecticut’s Supreme Court has

upheld a finding that a duty continued to exist after the cessation of the act or

omission relied upon, there has been evidence of either a special relationship

between the parties giving rise to such a continuing duty or some later wrongful

conduct of a defendant related to the prior act.” Id. at 17 (citing Lee, 128 Conn.

App. at 257). That standard is met as regards Count III because “[t]hat duty

included but is not limited to Defendant’s fiduciary duties of candor, loyalty and

honesty owed to REI based on his superior position and knowledge of tax liens

sales in Connecticut and in particular, Defendant’s knowledge of the specific tax

liens that REI was purchasing.      Defendant’s duty to REI to fully disclose the

problems and issues with the tax liens as more particularly described in the

complaint and his duty to rectify to the extent possible his deceptions until his

termination on August 15, 2017.” Id. at 19 (citing Fenn v. Yale Univ., 238 F. Supp.

2d 615, 638 (D. Conn. 2003), which purportedly held that the continuing course of

conduct doctrine tolled the statute because as a fiduciary the defendant had an

ongoing and continuing duty to act in the Plaintiff’s interest, to disclose the facts,

and to rectify his prior deceptions).    And Plaintiff asserts that the continuing


                                         41
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 42 of 52




course of representation doctrine, as discussed, tolls the statute as regards

Count IV for Legal Malpractice. Finally, Plaintiff notes that “it is important to

reiterate that Defendant is not seeking to dismiss any of Plaintiff’s claims for legal

malpractice or breach of fiduciary duty arising from Defendant’s representation of

Plaintiff in the collection of the tax liens. As such, should the Court grant the

motion to dismiss it must be limited to those claims arising out of the purchases

of the tax liens only.” Id. at 20.

      Plaintiff argues as regards Counts VII and VIII for Fraudulent and Negligent

Non-Disclosure that they are not time-barred because of the continuous

representation doctrine. This is because as regards Count VII that “[w]hen a

defendant like the defendant in this case is an attorney and a fiduciary with duties

to disclose, the continuous representation doctrine acts to extend the limitation

period in §52-577 until the duty terminates,” which in this case is when Marcus

was terminated on August 15, 2017. [ECF No. 22-1 at 23-25 (citing Straw Pond,

167 Conn. App. at 719)]. As regards Count VIII, Plaintiff argues that “[i]n so much

as Plaintiff relies on the application of General Statutes §52-577 and the

continuous course of conduct / representation doctrine[,] Plaintiff reiterates its

argument above with the same force and effect as if set forth herein.”5



5 Plaintiff also addresses Defendant’s argument that “the two-year limitations
period in General Statute § 52-584 could apply,” and “maintains that it does not,”
and presents argument and caselaw as to why not. As the Court’ resolution of
Defendant’s Motion to Dismiss Count VIII does not depend on whether § 52-584
applies or not, the Court declines to address it.
                                         42
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 43 of 52




      Finally, as to CUTPA, Plaintiff argues that the continuing course of conduct

doctrine tolls the statute because “Defendant owed certain fiduciary duties to

Defendant [sic: Plaintiff] that he breached [and h]is continuous representation of

Defendant [sic: Plaintiff] and his duty to disclose his prior deceptions and/or

mitigate his breaches continued at least until his termination on August 15,

2017.” Id. at 26-27 (citing Johnson v. J.P. Morgan Chase Bank, No. 3:17-cv-01995

(VLB), 2019 WL 1403396, at *4 (D. Conn. Mar. 28, 2019)).

      Defendant replies that the first prong of the continuous representation

doctrine requiring continuing representation in the same underlying matter is not

met because “the Complaint identifies two separate and distinct periods of

representation: first, representation in the purchase of the Portfolios, Compl. at

¶10; and, second, representation in specific enforcement and collection actions,

Compl. at ¶16,” which states that “[following the Portfolio purchases in 2015],

Marcus continuously represented REI in the enforcement and collection of the tax

liens in both Portfolios until his termination on August 15, 2017.” [ECF No. 23 at

3]. Defendant also argues the second prong of the doctrine requiring “either the

plaintiff did not know of the alleged malpractice or that the attorney could still

mitigate the harm allegedly caused by that malpractice during the continued

representation period” is not met because “Plaintiff alleged—and conceded in his

objection—that it knew by November 16, 2015, that there were issues with regard

to its ability to re-sell the tax liens,” and because “REI needed to allege that the


                                        43
         Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 44 of 52




Defendant could have mitigated the alleged harm—yet REI failed to allege same.”

Id. at 4 (distinguishing Targonski v. Clebowicz, 142 Conn. App. 97 (2003), where

the court allegedly held that “defendant could have mitigated the harm of

purchase and sale of subject house during period before the pending closing

date).

         The Court agrees with REI that the continuing course of representation and

continuing course of conduct doctrines operate to toll the three-year statute of

limitations of Connecticut General Statute § 52-577 for each of these Counts.

         First, as noted, Connecticut General Statute § 52-577 provides that “[n]o

action founded upon a tort shall be brought but within three years from the date

of the act or omission complained of.” “[Section] 52–577 is a statute of repose in

that it sets a fixed limit after which the tortfeasor will not be held liable and in

some cases will serve to bar an action before it accrues.” Ogle Specialty, 2012

WL 3089705, at *2 (quoting Lee, 128 Conn. App. at 257). “Furthermore, ‘[s]ection

52–577 is an occurrence statute, meaning that the time period within which a

plaintiff must commence an action begins to run at the moment the act or

omission complained of occurs ... [T]he history of the legislative choice of

language precludes any construction ... delaying the start of the limitation period

until the cause of action has accrued or the injury has occurred ... [T]he only facts

material to the trial court’s decision on a motion for summary judgment are the

date of the wrongful conduct alleged in the complaint and the date the action was


                                         44
        Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 45 of 52




filed.’” Id. (quoting Rosenfield v. Rogin, Nassau, Caplan, Lassman & Hirtle, LLC,

69 Conn. App. 151, 158–59 (2002)). “It is important to note that ‘[t]he relevant date

of the act or omission complained of, as the phrase is used in § 52–577, is the

date when the negligent conduct of the defendant occurs and not the date when

the [plaintiff] first [sustains] damage .’” Id. (quoting Farnsworth v. O’Doherty, 85

Conn. App. 145, 149 (2004)).

       Thus, as regards REI’s purchase of the two Lien Portfolios, which occurred

in February and July 2015, all claims against Defendant regarding same are time-

barred as of REI’s filing the instant matter on August 13, 2020, unless saved by

one or more tolling doctrines.

       Out of these concerns and justifications came the DeLeo “narrow, two-

pronged continuing representation rule,” Genua, 2012 WL 953403, at *6, in which

the statute may be tolled “when the plaintiff can show: (1) that the defendant

continued to represent him with regard to the same underlying matter; and (2)

either that the plaintiff did not know of the alleged malpractice or that the attorney

could still mitigate the harm allegedly caused by that malpractice during the

continued representation period.”       DeLeo, 263 Conn. at 597 (emphasis in

original).

       The Court finds that the nature of the lien portfolios purchased indicates

that prong one of Deleo is satisfied because the purchase of the lien portfolios at

issue would have been nonsensical without the subsequent enforcement


                                         45
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 46 of 52




activities that Defendant Marcus undertook. Lien portfolios are purchased at a

discount to face value, with the purchaser realizing a profit from his venture only

if he subsequently resolves the underlying liens in some manner. Here, as a

result, Marcus’ assistance in purchasing the lien portfolios and the subsequent

enforcement activities related to the same matter because without the

subsequent enforcement activities the lien portfolios themselves were worthless.

As to the second Deleo prong, the Court finds that at least the first sub-branch is

met, in that Plaintiff did not know of the extent of the Defendant’s alleged

malpractice, which is evidenced by Plaintiff continuing to engage Marcus’

services for some time past 2015.

      Courts have found in analogous situations representations to entail the

same matter. See Straw Pond, 167 Conn. App. 691, 724-26 (reversing grant of

summary judgment in case involving construction of senior housing project

because material issues of fact existed as to whether continuing course of

representation doctrine tolled the statute of limitations when attorneys

represented Plaintiff at global settlement conference occurring after statute had

run, despite Plaintiff hiring other attorneys); Targonski v. Clebowicz, 142 Conn.

App. 97, 105-06 (2013) (reversing grant of summary judgment in case involving

construction of a land-locked house and right-of-way over seller’s property when

attorney failed to ensure right-of-way was entered in deed and had the




                                        46
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 47 of 52




opportunity to correct his error and allow construction of house with proper

driveway).

      Other courts have found in non-analogous situations representations to

entail entirely separate matters.      Genua, 2012 WL 953403, at *1, 8 (2002

transaction involving sale of interest of a partnership agreement and separate

2005 transaction involving preparation of a quitclaim deed for the division of real

property     not   same   underlying   matter   for   purposes   of   the   continuing

representation doctrine because although plaintiff was involved in both

transactions, the 2002 and 2005 transactions were between different parties and

involved different purposes); Ogle Specialty, 2012 WL 3089705, at *3-5 (real estate

purchase and closing that concluded in 2006 and subsequent separate notice of

violation and imposition of environmental compliance program with respect to

the same commercial property in 2009 not the same underlying matter for

purposes of the continuous representation doctrine); Peduto v. Durr, 468

N.Y.S.2d 953, 960 (N.Y. App. Div. 1983)6 (representation of plaintiff for real estate

purchase different matter than subsequent optional sale for the same plaintiff of

the same property because “there was no continuous representation after the

alleged 1974 malpractice which would effectively toll the Statute of Limitations.”);



6 Genua pointed out that “In adopting the test for continuous representation, the
Connecticut Supreme Court referred to New York law in explaining its rationale,
see DeLeo v. Nusbaum, supra, 263 Conn. at 594, 595, and also referred thereto in
noting that in adopting the doctrine the court was joining the majority of states
that had done so previously. See id., at 597 n. 2. Accordingly, New York law
                                       47
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 48 of 52




Robbins v. McGuinness, 178 Conn. 258, 261–62 (1979) (legal services completed

at the time of transfer of property) (cited by Genua, 2012 WL 953403, at *8);

Bagoly v. Riccio, 102 Conn. App. 792, 795 (2007) (attorney last represented

plaintiff when negotiated, written agreement for modification was adopted by the

court on the same day).

      As regards the continuing course of conduct doctrine, “[t]he policy

underlying the continuing course of conduct doctrine is similar to the policy

underlying the continuous representation doctrine “in that during an ongoing

relationship, lawsuits are premature because specific tortious acts or omissions

may be difficult to identify and may yet be remedied.” Ogle Specialty, 2012 WL

3089705, at *6 (quoting Rosenfield, 69 Conn. App. at 164) (emphasis in

Rosenfield).    “For example, the doctrine is generally applicable under

circumstances where [i]t may be impossible to pinpoint the exact date of a

particular negligent act or omission that caused injury or where the negligence

consists of a series of acts or omissions and it is appropriate to allow the course

of [action] to terminate before allowing the repose section of the statute of

limitations to run ...” Id. (citing Sanborn v. Greenwald, 39 Conn. App. at 295–96).

“‘[W]hen the wrong sued upon consists of a continuing course of conduct,’ the

continuing course of conduct doctrine provides that ‘the statute does not begin

to run until that course of conduct is completed.’” Gibson, 2020 U.S. Dist. LEXIS



provides guidance in applying the doctrine here.
                                       48
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 49 of 52




33498, at *14 (quoting Flannery v. Singer Asset Fin. Co., 312 Conn. 286, 311

(2014)). This is because “‘it would be unreasonable to require or even permit [the

plaintiff] to sue separately over every incident of the defendant’s unlawful

conduct’—specifically, where ‘[t]he injuries about which the plaintiff is

complaining . . . are the consequence of a numerous and continuous series of

events.’” Id. at *15 (quoting Watts v. Chittenden, 301 Conn. 575, 587-88 (2011)).

       Here, given the tightly intertwined nature of Marcus’ representation of the

lien portfolio purchases and the subsequent enforcement activities, the Court

finds the statute tolled based on the continuing course of conduct doctrine.

       In sum, under either the continuing course of representation doctrine or its

“close relative,” the continuing course of conduct doctrine, Gottesman v. Kratter,

No. FST-CV17-6031889-S, 2020 U.S. Conn. Super Lexis 957, at *23 (Conn. Super.

Ct. Mar. 17, 2020), the Court finds that Marcus’ necessary representation of REI in

enforcing the lien portfolios, without which the lien portfolios were worthless,

was the same representation as during the purchase, and therefore the statute of

limitations is tolled.

       The Court DENIES Defendant’s Motion to Dismiss Count III for Breach of

Fiduciary Duty, IV for Legal Malpractice during the sale of the Lien Portfolios, VII

for Fraudulent Disclosure, VIII for Negligent Disclosure, and IX (CUTPA), as the

statute of limitations is tolled and therefore these causes of action are not time-

barred by Connecticut General Statute § 52-577.


                                        49
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 50 of 52




      E.      Count Five (Unjust Enrichment)

      Defendant argues that this Count, if the Court dismisses REI’s Count I for

Breach of Contract, which it has, should be dismissed because “REI’s significant

delay in commencing the present action gives rise to a defense of laches.” [ECF

No. 13-1 at 33]. Laches is applicable, Defendant asserts, because “the primary

focus of REI’s complaint and the supporting nucleus of operative facts all relate

to and arise from the 2015 Purchases of the two tax lien portfolios – one from

Optimum and the other from LienClear. By its own admission, REI knew of the

problems with the portfolios, not the least of which was the restraint on further

assignment, by the end of 2015.” Id. at 34. “However, rather than commence a

proper and timely action in Connecticut, REI chose to sue Marcus and others in

federal district court in Utah in 2017.” Id. at 35. “Marcus was forced to vigorously

defend the Utah Action, and he ultimately prevailed.          Following substantial

briefing and oral argument, by order dated February 8, 2019, the Utah District

Court dismissed the action for lack of personal jurisdiction. . . . REI did not appeal

the ruling.   REI did not immediately commence a new action in Connecticut

invoking proper jurisdiction and venue.       Rather, REI waited nearly 18 months

before filing this case. The delay is inexcusable and Marcus’ undue prejudice has

and will continue to be substantial if the action is permitted to proceed. There is

no legitimate reason to permit REI’s belated attempt to obtain equitable relief

under these circumstances.” Id. at 35-36.


                                         50
       Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 51 of 52




      Plaintiff responds that “[t]he defense of laches is an affirmative defense,

which is generally not appropriately raised in a motion to dismiss.” [ECF No. 22-1

at 22 (citing Lennon v. Seaman, 63 F. Supp. 2d 428, 439 (S.D.N.Y. 1999)). “A court

may consider the defense of laches on a motion to dismiss when the defense of

laches is clear on the face of the complaint.” Id. (citing Lennon, 63 F. Supp. 2d at

439). “Laches involves first a delay that was inexcusable, and, second, that the

delay must have prejudiced the defendant, [t]he burden is on the party alleging

laches to establish that defense, [and t]he mere lapse of time does not constitute

laches unless it results in prejudice to the opposing party as where, for example,

the opposing party is led to change his position with respect to the matter in

question.”   Id. at 22-23 (citing Cummings v. Tripp, 2014 Conn. 67, 88 (1987)).

Because “Defendant does not actually state what ‘prejudice’ he has suffered from

Plaintiff’s filing,” Plaintiff asserts that “Defendant’s motion to dismiss Plaintiff’s

claim for unjust enrichment must be denied.” Id. at 23.

      The Court DENIES Defendant’s Motion to Dismiss Count V for Unjust

Enrichment for the following reasons. First, the Court cannot find on this record

that REI unreasonably delayed in suing Marcus, as “the defense of laches is [not]

clear on the face of the complaint.” Lennon, 63 F. Supp. 2d at 439. Second,

Defendant fails to give a specific reason why it might be prejudiced by the delay,

and the Court finds that such a conclusory claim to an undefined prejudice

militates against granting Defendant’s Motion to Dismiss this claim.


                                         51
      Case 3:20-cv-01178-VLB Document 25 Filed 07/27/21 Page 52 of 52




      Defendant’s Motion to Dismiss Count V for Unjust Enrichment is DENIED.

                                V. CONCLUSION

      For the foregoing reasons, Defendant’s motion to dismiss, [ECF No. 13], is

GRANTED-IN-PART. Counts One, Two, and Six are DISMISSED with prejudice.

The case will proceed on Plaintiff’s Counts Three, Four, Five, Seven, Eight, and

Nine. The Court lifts the stay, [ECF No. 24], and will enter a Scheduling Order

under separate cover.



                                            IT IS SO ORDERED


                                            _________/s/__________________
                                            Vanessa L. Bryant
                                            United States District Judge

      Dated at Hartford, Connecticut: July 27, 2021.




                                       52
